DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 02/19/2021 and 05/21/2021 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 15-16, 18-22, 23-26, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2011/0160699 A1) in view of Yuda et al. (US 5,217,449).
In regards to claim 1:
An ingestible self-righting article (Figs. 8a-c considered self-righting as element 10 rights itself lengthwise with the intestinal passage so that elements 40 are capable of penetrating tissue), comprising: a self-actuating component (Fig. 8a-c elements 94 and 80), a first compartment (Fig. 8a-c elements 30 (guide tube)) comprising a tissue interfacing component coupled to the self- actuating component (Fig. 8a-c elements 40,  94, and subcomponents thereof); 
Imran does not appear to teach the fluidic gate explicitly as claimed, in this embodiment. Yuda teaches, a fluidic gate associated with the first compartment (see annotated Fig. 1 below), the fluidic gate configured to maintain the first compartment fluidically isolated from an external environment of the ingestible self-righting article until actuation of the self-actuating component (Figs. 1 and 3 elements “M” (fluidic gate). Considered fully capable to isolate until actuation of the self-actuating component as shown by element 22a piercing element “M” in Fig. 3. Col 6:22-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene.”).

    PNG
    media_image1.png
    267
    546
    media_image1.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the article taught by Imran to include the fluidic gate taught by Yuda in the external aperture of the first compartment (guide tube) of Imran. This would have been motivated by preventing bodily fluid from entering the device before the article reached the desired injection site and interfering with the medication to be delivered to the injection site (dissolving, diffusing, contamination etc.).
In regards to claim 2:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Imran teaches, further comprising a second compartment, wherein the self-actuating component is positioned at least partially within the second compartment (See annotated Fig. 8a below, Figs. 8a-c second compartment considered to be channel element 94 travels along between the figures.).

    PNG
    media_image2.png
    219
    332
    media_image2.png
    Greyscale

In regards to claim 3:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the fluidic gate is a barrier layer (Col 6:22-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene.”).
See claim 1 above for combination and motivation to combine.
In regards to claim 4:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the fluidic gate is configured to be opened by the tissue interfacing component upon actuation of the self-actuating component (Col 6:22-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene.”).
See claim 1 above for combination and motivation to combine.
In regards to claim 5:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the fluidic gate comprises a rupturable seal constructed and arranged to rupture when engaged by the tissue interfacing component during actuation of the self-actuating component (Col 6:22-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene.”. Fig. 3 element 22a piercing element M).
See claim 1 above for combination and motivation to combine.
In regards to claim 6:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the fluidic gate comprises one or more fluidically sealed apertures (See annotated Fig. 1 above under claim 1 rejection. Fig. 1 element 6 aperature.).
See claim 1 above for combination and motivation to combine.
In regards to claim 7:
The ingestible self-righting article of claim 6, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the one or more fluidically sealed apertures form self-sealing apertures (Col 6:22-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene.” Fig. 1 elements 6 and “M”. Considered self-sealing apertures as the seal covers and seals the aperture by itself).
See claim 1 above for combination and motivation to combine.
In regards to claim 8:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the fluidic gate comprises a membrane (Fig. 1 element M, See annotated Fig. 1 above).
See claim 1 above for combination and motivation to combine.
In regards to claim 15:
The ingestible self-righting article of claim 8, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the one or more protrusions are constructed and arranged to engage the membrane upon actuation of the self-actuating component (Fig. 3 element 22a piercing element “M”).
See claim 1 for combination and motivation to combine.
Imran discloses the claimed invention except for further comprising one or more protrusions positioned within the second compartment. It would have been an obvious to one of ordinary skill in the art to rearrange the one or more protrusion taught by Imran (Figs. 8a-c elements 40) to be within the second chamber with a longer travel. Rearrangement of parts is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.
In regards to claim 16:
The ingestible self-righting article of claim 15, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the one or more protrusions are configured to puncture the membrane (Fig. 3 element 22a piercing element “M”).
See claim 1 for combination and motivation to combine.

In regards to claim 18:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, further comprising an exit hole associated with the first compartment (Fig. 1 element 6), wherein the fluidic gate comprises an elastic membrane covering the exit hole (Col 6:23-32 “polytetrafluoroethylene”. PTFE is known to have elastic material properties), the elastic membrane constructed and arranged to be engaged and opened by the tissue interfacing component upon actuation of the self-actuating component (Fig. 3 element 22a piercing element “M”), and wherein the elastic membrane is constrained to deform only in portions of the elastic membrane overlying the exit hole (Fig. 3 element “M” deforming in the center of the exit hole element 6).
See claim 1 for combination and motivation to combine.

In regards to claim 19:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Imran teaches, further comprising a tissue engaging surface defining an exit hole through which the tissue interfacing component is deployed upon actuation of the self-actuating component (Fig. 8a-c elements 26)
Yuda teaches, wherein the fluidic gate comprises a membrane spaced from the exit hole and constructed and arranged to be opened by the tissue interfacing component upon actuation of the self-actuating component (Fig. 1 membrane element “M”  is spaced from the exit hole external orifice of element 6 by the cylindrical channel of element “M”. Fig. 3 element 22a opening element “M”), and wherein the membrane is constrained such that the membrane does not extend out of the exit hole when opened by the tissue interfacing component (Fig. 3 element “M” constrained such that it does not extend out of the exit hole external orifice of element 6).
See claim 1 for combination and motivation to combine.

In regards to claim 20:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the tissue interfacing component is spaced from the fluidic gate prior to actuation of the self-actuating component (Fig. 1 element 22a space from fluidic gate element “M”).
See claim 1 for combination and motivation to combine.

In regards to claim 21:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Imran teaches in alternative embodiment, wherein the fluidic gate is formed as a coating disposed on at least a portion of an external surface of the ingestible self-righting article (Fig. 16a element 226. Para. 137 “however in some embodiments only a portion over apertures 226 will be coated. Such coatings provide a protective seal 226s over the at least one aperture 226”).
  It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the fluidic gate as taught by Imran in view of Yuda to be a coating on an external surface as taught in an alternative embodiment of Imran. This would have been motivated by Imran (Para. 137 “a protective seal 226s over the at least one aperture 226 so that digestive fluids do not enter the capsule interior 224v and start to degrade the separation valve 250 until the capsule has reached the small intestine.”.) Imran specifically teaches the digestive fluids not degrading the separation valve 250 prior to the capsule reaching the small intestine, however this would also be true of the medication (Fig. 8a element 100) prior to injection. Thus, adding the protective seal to the external surface would further protect the medicament prior to the capsule reaching the small intestine followed by degradation of this external membrane in the small intestine and thus adding an additional sealing layer between the medication and the gastric juices prior to reaching the small intestine.

In regards to claim 23:
An ingestible self-righting article (Figs. 8a-c considered self-righting as element 10 rights itself lengthwise with the intestinal passage so that elements 40 are capable of penetrating tissue), comprising: a self-actuating component (Fig. 8a-c elements 94 and 80); a first compartment (Fig. 8a-c elements 30 (guide tube)) comprising a tissue interfacing component coupled to the self- actuating component (Fig. 8a-c elements 40,  94, and subcomponents thereof)
Imran does not appear to explicitly teach the fluid gate as claimed in this embodiment. Yuda teaches, a fluidic gate associated with the first compartment see annotated Fig. 1 below), the fluidic gate comprising one or more fluidically sealed apertures (Figs. 1 and 3 elements “M” (fluidic gate). Considered fully capable to isolate until actuation of the self-actuating component as shown by element 22a piercing element “M” in Fig. 3. Col 6:22-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene.”).

    PNG
    media_image1.png
    267
    546
    media_image1.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the article taught by Imran to include the fluidic gate taught by Yuda in the external aperture of the first compartment (guide tube) of Imran. This would have been motivated by preventing bodily fluid from entering the device before the article reached the desired injection site and interfering with the medication to be delivered to the injection site (dissolving, diffusing, contamination etc.).
In regards to claim 24:
The ingestible self-righting article of claim 23, taught by Imran in view of Yuda as described in parent claim above.
Imran teaches, further comprising a second compartment, wherein the self-actuating component is positioned at least partially within the second compartment (See annotated Fig. 8a below, Figs. 8a-c second compartment considered to be channel element 94 travels along between the figures.).

    PNG
    media_image2.png
    219
    332
    media_image2.png
    Greyscale

In regards to claim 25:
The ingestible self-righting article of claim 23, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the fluidic gate is configured to be opened by the tissue interfacing component upon actuation of the self-actuating component (Fig. 3 element 22a piercing fluidic gate element “M” after actuation of the self-actuation component).
See claimed 23 for combination and motivation to combine.
In regards to claim 26:
The ingestible self-righting article of claim 23, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the one or more fluidically sealed apertures form self-sealing apertures (Col 6:22-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene.” Fig. 1 elements 6 and “M”. Considered self-sealing apertures as the seal covers and seals the aperture by itself).
See claimed 23 for combination and motivation to combine.
In regards to claim 28:
A method of administering a tissue interfacing component to a subject, comprising: administering, to the subject (Fig. 8a-c element IW (intestinal wall) para. 91 “FIGS. 8a-8c are side view illustrating positioning of the drug delivery device in the small intestine”), a self-righting article (Figs. 8a-c considered self-righting as element 10 rights itself lengthwise with the intestinal passage so that elements 40 are capable of penetrating tissue) comprising the tissue interfacing component associated with a self-actuating component (Figs. 8a-c elements 40, 94 and subcomponents thereof), actuating the self-actuating component such that the tissue interfacing component actuates penetrates a tissue located internal to the subject (Figs. 8a-c elements 40, 94 and subcomponents thereof).
Imran does not appear to teach the fluidic gate explicitly as claimed, in this embodiment. Yuda teaches, wherein the tissue interfacing component is fluidically isolated from an external environment of the self-righting article by a fluidic gate compartment (Fig. 1 element M, see annotated Fig. 1 below, Col 6:22-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene.”); actuating the self-actuating component such that the tissue interfacing component actuates through the fluidic gate (Fig. 3 element 22a through fluidic gate element “M”).

    PNG
    media_image1.png
    267
    546
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the article taught by Imran to include the fluidic gate taught by Yuda in the external aperture of the first compartment (guide tube) of Imran. This would have been motivated by preventing bodily fluid from entering the device before the article reached the desired injection site and interfering with the medication to be delivered to the injection site (dissolving, diffusing, contamination etc.).
In regards to claim 29:
The method of claim 28, taught by Imran in view of Yuda as described in parent claim rejection above.
Yuda teaches, wherein the fluidic gate is a barrier layer (Col 6:22-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene.”).
See claim 28 above for combination and motivation to combine.
In regards to claim 30:
The method of claim 28, taught by Imran in view of Yuda as described in parent claim rejection above.
Yuda teaches, wherein the fluidic gate comprises one or more fluidically sealed apertures (Fig. 1 element 6).
See claim 28 above for combination and motivation to combine.

In regards to claim 31:
The method of claim 28, taught by Imran in view of Yuda as described in parent claim above.
Imran teaches in alternative embodiment, wherein the fluidic gate is a coating disposed on at least a portion of an external surface of the ingestible self-righting article (Fig. 16a element 226. Para. 137 “however in some embodiments only a portion over apertures 226 will be coated. Such coatings provide a protective seal 226s over the at least one aperture 226”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the fluidic gate as taught by Imran in view of Yuda to be a coating on an external surface as taught in an alternative embodiment of Imran. This would have been motivated by Imran (Para. 137 “a protective seal 226s over the at least one aperture 226 so that digestive fluids do not enter the capsule interior 224v and start to degrade the separation valve 250 until the capsule has reached the small intestine.”.) Imran specifically teaches the digestive fluids not degrading the separation valve 250 prior to the capsule reaching the small intestine, however this would also be true of the medication (Fig. 8a element 100) prior to injection. Thus, adding the protective seal to the external surface would further protect the medicament prior to the capsule reaching the small intestine followed by degradation of this external membrane in the small intestine and thus adding an additional sealing layer between the medication and the gastric juices prior to reaching the small intestine.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2011/0160699 A1) in view of Yuda et al. (US 5,217,449), further in view of McAllister (WO 2009/050190).
In regards to claim 9:
The ingestible self-righting article of claim 8, taught by Imran in view of Yuda as described in parent claim above.
Imran in view of Yuda does not appear to explicitly teach the first and second shell portions clamping the seal as claimed. McAllister teaches, further comprising a first shell portion (Fig. 6 element 80, see annotated Fig. 6 below) and a second shell portion (Fig. 6 element 70, see annotated Fig. 6 below), wherein the membrane is clamped between the first and second shell portions (Fig. 4 element 47, Para. 44 “Apertures 47 may be sealed with a rapidly dissolving thin film or coating (not shown) to prevent contamination of the drug substance of tablet 12. Such a film or coating may be made from any Phama-acceptable polymer suitable for film coating.”, see annotated Fig. 6 below for approximate position of the seal clamped between first and second shell portions. Seal considered clamped as it is fastened along with element 40 between the first and second shell portions.).

    PNG
    media_image3.png
    288
    627
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the article taught by Imran in view of Yuda to have first and second shell portions clamping a middle member containing the seal/membrane. This would have been motivated by making it easier to assemble the device and manufacture the device taught by Imran. Being able to assemble the internal components and then simply slide them into a middle portion to hold them components while then sliding on end covers would simplify an assembly process.

Claim(s) 9-10, 17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2011/0160699 A1) in view of Yuda et al. (US 5,217,449), further in view of Antonio et al. (US 2013/0184541 A1).
In regards to claim 9:
The ingestible self-righting article of claim 8, taught by Imran in view of Yuda as described in parent claim above.
Imran in view of Yuda does not appear to explicitly teach the first and second shell portions clamping the seal as claimed. Antonio teaches, further comprising a first shell portion (Fig. 12 element 402) and a second shell portion (Fig. 12 element 408), wherein the membrane is clamped between the first and second shell portions (Fig. 12 element 406 clamped between elements 402 and 408.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify Imran to include the seal taught by Yuda clamped in place as further taught by Antonio. This would have been motivated as a known alternative to method for securing septum or seal to the device to one ordinary skill in the art. Further it is noted a sized recess that a seal could be placed in and then held in place by a second shell portion would reduce the tolerances needed for the tolerance of the seal seat (difference between the passage diameter and the seal diameter) can be chosen to be as narrow or large as needed to reduce costs.
In regards to claim 10:
The ingestible self-righting article of claim 8, taught by Imran in view of Yuda as described in parent claim above.
Imran in view of Yuda does not appear to explicitly teaches the weakened portion as claimed. Antonio teaches, wherein the fluidic gate comprises at least one weakened portion formed on the membrane (Para. 62 “Depending upon the embodiment, the septum 406 may be provided in a solid and continuous form, or it may be provided with a slit, a cut, or an equivalent feature that makes it easier to pierce while still maintaining at least a nominal seal” (emphasis added)).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the seal taught by Yuda to include a weakened portion as taught by Antonio. This would have been motivated by Antonio (Para. 62 “a slit, a cut, or an equivalent feature that makes it easier to pierce while still maintaining at least a nominal seal” (emphasis added)).

In regards to claim 17:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Imran in view of Yuda does not appear to explicitly teach the membrane features as claimed. Antonio teaches, wherein the membrane comprises one or more features constructed and arranged to propagate a crack in the membrane after actuation of the self-actuating component (Para. 62 “Depending upon the embodiment, the septum 406 may be provided in a solid and continuous form, or it may be provided with a slit, a cut, or an equivalent feature that makes it easier to pierce while still maintaining at least a nominal seal” (emphasis added). Considered to propagate a crack upon actuation of the self-actuation component as the slit would open to form a crack once Imran element 40 moved into contact with it due to the self-actuating component as septums with slits are designed to do).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the seal taught by Yuda to include a weakened portion as taught by Antonio. This would have been motivated by Antonio (Para. 62 “a slit, a cut, or an equivalent feature that makes it easier to pierce while still maintaining at least a nominal seal” (emphasis added)).

In regards to claim 27:
The ingestible self-righting article of claim 23, taught by Imran in view of Yuda as described in parent claim above.
Imran in view of Yuda does not appear to explicitly teach the cuts as claimed. Antonio teaches, wherein the fluidically sealed apertures include one or more thin cuts that extend completely through a thickness of the fluidic gate (Para. 62 “Depending upon the embodiment, the septum 406 may be provided in a solid and continuous form, or it may be provided with a slit, a cut, or an equivalent feature that makes it easier to pierce while still maintaining at least a nominal seal” (emphasis added)).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the seal taught by Yuda to include a cut as taught by Antonio. This would have been motivated by Antonio (Para. 62 “a slit, a cut, or an equivalent feature that makes it easier to pierce while still maintaining at least a nominal seal” (emphasis added)).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2011/0160699 A1) in view of Yuda et al. (US 5,217,449), further in view of Antonio et al. (US 2013/0184541 A1) as evidenced by Winsor et al. (US 2010/0298782 A1).
In regards to claim 11:
The ingestible self-righting article of claim 10, taught by Imran in view of Yuda further in view of Antonio, as described in parent claim above.
Imran in view of Yuda does not appear to explicitly teaches the weakened portion as claimed. Antonio as evidenced by Winsor teaches, wherein the fluidic gate comprises a plurality of intersecting weakened portions formed on the membrane (Antonio teaches, Para. 62 “Depending upon the embodiment, the septum 406 may be provided in a solid and continuous form, or it may be provided with a slit, a cut, or an equivalent feature that makes it easier to pierce while still maintaining at least a nominal seal” (emphasis added). One of ordinary skill in the art would have known at the time of filing duplicating the number of slits/cuts was known in the area of seals/septums to achieve tri-slit (Y shape) or quad-slit (x or + shape) shaped slits would be considered to be an equivalent feature as taught by Antonio. Winsor Fig. 2 element 78. Para. 29 “The split 78 is preferably a tri-slit (or Y-shaped slit), although a linear split or other split configurations are entirely within the ambit of the present invention.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the seal taught by Yuda to include a weakened portion as taught by Antonio. This would have been motivated by Antonio (Para. 62 “a slit, a cut, or an equivalent feature that makes it easier to pierce while still maintaining at least a nominal seal” (emphasis added)).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2011/0160699 A1) in view of Yuda et al. (US 5,217,449), further in view of Antonio et al. (US 2013/0184541 A1) and Tucker et al. (US 4,193,397).
In regards to claim 12:
The ingestible self-righting article of claim 10, taught by Imran in view of Yuda further in view of Antonio, as described in parent claim above.
Imran in view of Yuda further in view of Antonio does not appear to explicitly teaches the weakened portion as claimed. Tucker teaches, wherein the membrane comprises a first portion having a first thickness and a second portion having a second thickness greater than the first thickness (Fig. 4a element 178. See annotated Fig. 4a below)

    PNG
    media_image4.png
    234
    459
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the seal taught by Yuda in view of Antonio to have a thicker center portion as taught by Tucker. This would have been motivated by have the seal automatically center itself within the aperture when the second shell portion is put in place.
In regards to claim 13:
The ingestible self-righting article of claim 12, taught by Imran in view of Yuda further in view of Antonio, as described in parent claim above.
Imran in view of Yuda further in view of Antonio does not appear to explicitly teaches the weakened portion as claimed. Tucker teaches, wherein the membrane comprises one or more fluidically sealed apertures formed in the second portion (Tucker Fig. 4a element 162 is one fluidically sealed aperture in the second portion.).
See Claim 12 rejection above for combination and motivation to combine.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2011/0160699 A1) in view of Yuda et al. (US 5,217,449) as evidenced by Takikawa et al. (US 5,125,491).
In regards to claim 14:
The ingestible self-righting article of claim 8, taught by Imran in view of Yuda as described in parent claim above.
Yuda teaches, wherein the membrane is an elastic membrane (Yuda col 6:23-32 “Preferably, the seal film m is made of a thin film of a material having a high resistance to medical liquid and easy to break, such as polytetrafluoroethylene”. Takikawa evidences polytetrafluoroethylene is known to be an elastic material Col 6:25-30 “made of an elastic material such as polytetrafluoroethylene (PTFE)”), and wherein the elastic membrane is constructed and arranged to be under tension prior to actuation of the self-actuating component (Fig. 1 element “M” in aperture 6 is constructed and arrange to be under tension prior to actuation of element 22a one it is ingested by the living body as the elastic properties of the PTFE will be under tension due to resisting the pressure gradients between the internal space of the device (chamber “Y”) and the external environment (internal cavities of the living body)).
See Claim 1 above for combination and motivation to combine.
Claim(s) 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2011/0160699 A1) in view of Yuda et al. (US 5,217,449) further in view of Jones et al. (US 2018/0070857 A1, ). 
In regards to claim 22:
The ingestible self-righting article of claim 1, taught by Imran in view of Yuda as described in parent claim above.
Imran in view of Yuda does not appear to explicitly teach silicone. Jones teaches, silicone as a known biocompatible alternative, wherein the fluidic gate comprises silicone (Para. 308 “a soft biocompatible polymer material such as, but not limited to, polyvinyl chloride (PVC), polyethersulfone (PES), polyethylene (PE), polyurethane (PU) or polytetrafluoroethylene (PTFE), and a rigid polymer material coated with a biocompatible material that is soft or pliable (e.g., a poly(methyl methacrylate) (PMMA) material coated with silicone polymer)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the fluidic gate taught by Yuda to be made of silicone as taught by Jones. This would have been motivated as a substitution of known biocompatible alternatives.
In regards to claim 32:
The method of claim 28, Imran in view of Yuda does not appear to explicitly teach silicone. Jones teaches, wherein the fluidic gate comprises silicone (Para. 308 “a soft biocompatible polymer material such as, but not limited to, polyvinyl chloride (PVC), polyethersulfone (PES), polyethylene (PE), polyurethane (PU) or polytetrafluoroethylene (PTFE), and a rigid polymer material coated with a biocompatible material that is soft or pliable (e.g., a poly(methyl methacrylate) (PMMA) material coated with silicone polymer)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the fluidic gate taught by Yuda to be made of silicone as taught by Jones. This would have been motivated as a substitution of known biocompatible alternatives.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783